Citation Nr: 1403441	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  07-30 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral shin stress fractures.

2.  Entitlement to an initial disability rating in excess of 10 percent for left knee patellofemoral syndrome. 

3.  Entitlement to an initial disability rating in excess of 10 percent for left ankle strain. 

4.  Entitlement to an initial disability rating in excess of 10 percent for left hip strain.

5.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD). 

6.  Entitlement to an initial compensable disability rating for allergic rhinitis. 

7.  Entitlement to a disability rating in excess of 10 percent for cervicitis and uterine fibroids.

8.  Entitlement to higher initial disability ratings for migraine headaches rated as noncompensable from February 28, 2006, and at 10 percent from June 21, 2011. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from November 1989 to November 1996.  She also had earlier periods of service with a reserve component.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.

This matter was previously before the Board in October 2012 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).
In October 2012, the Veteran filed with the Board another statement in support of claim along with a medical record dated in August 2012.  While she did not waive agency of original jurisdiction review of this evidence, the Board nonetheless finds that it may adjudicate the appeal without such a waiver because the evidence, which states that she has "mobility related to degenerative joint disease" is not additional pertinent evidence.  38 C.F.R. §§ 19.31, 19.37(a), 20.1304 (2013).

The claims for higher disability ratings for a left hip strain and migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran's bilateral shin stress fractures are manifested by pain at all times during the pendency of the appeal.

2.  The most probative evidence of record shows that the Veteran's left knee disorder is not manifested by flexion of the knee limited to 30 degrees even taking into account her complaints of pain; extension of the knee limited to 15 degrees even taking into account her complaints of pain; slight recurrent subluxation or lateral instability; flexion of the knee limited to 45 degrees even taking into account her complaints of pain; extension of the knee limited to 10 degrees even taking into account her complaints of pain; at least slight recurrent subluxation or instability; ankylosis; or impairment of the tibia and fibula at any time during the pendency of the appeal.

3.  The most probative evidence of record shows that the Veteran's left ankle disability is not manifested by marked limitation of motion even after taking into account her complaints of pain; ankylosis; malunion of the os calcis or astragalus; or astragalectomy at any time during the pendency of the appeal.

4.  The most probative evidence of record shows that the Veteran's GERD is not manifested by adverse symptomatology that equates to a hiatal hernia productive of considerable impairment of health at any time during the pendency of the appeal.

5.  The most probative evidence of record shows that the Veteran's allergic rhinitis is not manifested by greater than fifty percent obstruction of both nasal passages and/or complete obstruction of one nasal passage at any time during the pendency of the appeal.

6.  The most probative evidence of record shows that the Veteran's cervicitis and uterine fibroids are not manifested by symptoms that are not controlled by continuous treatment at any time during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for bilateral shin stress fractures have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.27, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5020 (2013).

2.  The criteria for an initial disability rating in excess of 10 percent for left knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.27, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2013).

3.  The criteria for an initial disability rating in excess of 10 percent for a left ankle strain have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.27, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2013).

4.  The criteria for an initial disability rating in excess of 10 percent for GERD have 
not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.27, 4.31, 4.114, Diagnostic Code 7346 (2013).

5.  The criteria for an initial compensable disability rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.27, 4.31, 4.97, Diagnostic Code 6522 (2013).

6.  The criteria for a disability rating in excess of 10 percent for cervicitis and uterine fibroids have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.27, 4.31, 4.116, Diagnostic Code 7612 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to all the issues on appeal, the Board notes that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has Veteran status.  

As to the five initial rating claims, the Board notes that the Veteran is challenging the initial evaluations assigned following the grant of service connection for the disabilities.  In Dingess, the Court also held that in cases where service connection has been granted and initial disability evaluations have been assigned, the service connection claims have been more than substantiated, they have been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to the claim for an increased rating for cervicitis and uterine fibroids, the Board finds that in letters dated in March 2006 and April 2006, prior to the October 2006 rating decision, the RO provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.

As to all the issues on appeal, even if VA had an obligation to provide notice and failed to do so or the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decision, the statement of the case, the supplemental statements of the case, and the Board remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records as well as her post-service records from Edward E. Spencer, M.D., and the Central Texas VA Healthcare System, in substantial compliance with the Board's remand directions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

The Veteran was afforded VA examinations in March 2006, April 2006, October 2006, May 2007, and June 2007 as well as post-remand in June 2011.  Addendums to the post-remand examinations were also obtained in September and October 2011.  Moreover, the Board finds that the June 2011 VA examinations along with their addendums are adequate for rating purposes and substantially complies with the Board's remand directions because after a review of the record on appeal the examiners provided opinions as to the severity of her disabilities that allows the Board to rate them under all relevant diagnostic code provisions.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall, D'Aries; Dyment.  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the 
Veteran's claims file including those found in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Id.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013). 

The Veteran's asserts that her bilateral shin stress fractures, left knee disorder, left ankle disability, GERD, allergic rhinitis, as well as cervicitis and uterine fibroids are manifested by adverse symptomatology that warrants higher evaluations.  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Bilateral Shin Stress Fractures

The October 2006 rating decision granted service connection for bilateral shin stress fractures and rated it as non compensable from February 28, 2006, under 38 C.F.R. § 4.71a, Diagnostic Code 5099-5020.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5020, synovitis is rated on limitation of motion like degenerative arthritis.  

Moreover, controlling laws and regulations provide that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  A rating of 20 percent is assigned for each such major joint or group of minor joints, with occasional incapacitating exacerbations, affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

With the above criteria in mind, the Board notes that at the April 2006 VA examination, the Veteran complained of shin pain with activity and on examination she had tenderness in the shins without any warmth or erythema.  At the June 2007 VA examination, the Veteran continued to complain of shin pain.  On examination, she was tender along the anterior tibiae, bilaterally.  Similarly, at the June 2011 VA examination the Veteran complained of a burning sensation in her shins with excess walking or running.  Likewise, VA treatment records also document the Veteran's period complaints and treatment for shin pain.  

As noted above, in Burton, supra, the Court held that 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  Therefore, the Board finds that when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45, and 4.59 as well as in Burton, supra, and DeLuca, supra, that the Veteran's functional losses (i.e., pain), which pain has been repeatedly confirmed on VA examination, equates to the criteria required for a higher 10 percent rating, but no more, under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  See Butts v. Brown, 5 Vet. App. 532 (1993) (holding that the Board's choice of a diagnostic code should be upheld so long as it is supported by explanation and evidence.).  This is true at all times during the pendency of the appeal and, therefore, consideration of staged ratings is not warranted.  Fenderson, supra.

Left Knee Disability

The October 2006 rating decision granted service connection for a left knee disability and rated it as 10 percent disabling from February 28, 2006, under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, ankylosis of the knee at a favorable angle in full extension or in slight flexion between 0 degrees and 10 degrees warrants a 30 percent rating; ankylosis with flexion between 10 degrees and 20 degrees warrants a 40 rating; ankylosis with flexion between 20 degrees and 45 degrees warrants a 50 rating; and extremely unfavorable ankylosis (flexion at an angle of 45 degrees or more) warrants a 60 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight recurrent subluxation or lateral instability of the knee will be rated as 10 percent disabling.  Moderate recurrent subluxation or lateral instability will be rated as 20 percent disabling.  And, severe recurrent subluxation or lateral instability warrants a 30 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, removal of the semilunar cartilage when symptomatic warrants a 10 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of the knee is limited to 45 degrees a 10 percent rating is in order.  If flexion of the knee is limited to 30 degrees a 20 percent rating is in order.  If flexion of the knee is limited to 15 degrees a 30 percent rating is in order.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees a 30 percent rating is in order.  If extension of the knee is limited to 30 degrees a 40 percent rating is in order.   

Full range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2013).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, impairment of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating; with moderate knee or ankle disability warrants a 20 percent rating; with marked knee or ankle disability warrants a 30 percent rating; and with nonunion (loose motion requiring brace) warrants a 40 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5263, Genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated) warrants a 10 percent rating.

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), that Court held that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.  

In this regard, VA General Counsel has also held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id.

VA General Counsel has also held that separate ratings may be assigned in cases where the service-connected knee disability includes both arthritis and instability, provided of course, that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 23-97 (July 1, 1997).

As to higher evaluations under Diagnostic Codes 5260 and/or 5261, the range of motion of the left knee at the April 2006 VA examination was 0 to 120 degrees with tenderness and crepitus but no associated pain, additional limitations with repetition, or effusion.

At the June 2007 VA examination, the range of motion of the left knee was 0 to 120 degrees with tenderness and a grind but without pain or effusion.  It was thereafter opined that the left knee did not have any additional limitation following repetitive use other than increased pain and there were no flare-ups, incoordination, fatigue, weakness, or lack of endurance.

Lastly, at the June 2011 VA examination the range of motion of the left knee was 0 to 100 degrees with some tenderness and crepitus but no effusion.  It was thereafter opined that after repetition the left knee did not have any change in its range of motion, coordination, fatigue, endurance, or pain level.

While a review of the record on appeal reveals the Veteran's periodic complaints and treatment for left knee pain nothing in these records show the range of motion of the left knee less than what was reported at the above VA examinations.  See Colvin, supra.  

As to a disability rating in excess of 10 percent for the left knee disorder under Diagnostic Code 5260 or Diagnostic Code 5261, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45, and 4.59 as well as in Burton, supra, and DeLuca, supra, that the Veteran's functional losses do not equate to the criteria required for a higher 20 percent rating because at its worst flexion of the left knee is not limited to 30 degrees but instead is 100 degrees and because at its worst extension of the left knee is not limited to 15 degree but instead is 0 degrees.  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings is not warranted.  Fenderson, supra.
As to separate compensable ratings under Diagnostic Code 5260 and Diagnostic Code 5261 under VAOPGCPREC 9-2004, the Board notes that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45, and 4.59 as well as in Burton, supra, and DeLuca, supra, that the Veteran's functional losses do not equate to the criteria required for separate compensable ratings under Diagnostic Code 5260 and under Diagnostic Code 5261 because at its worst flexion of the left knee is not limited to 45 degrees but instead is 100 degrees and because at its worst extension is not limited to 10 degree but instead is 0 degrees.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a; VAOPGCPREC 9-2004; Burton, supra, and DeLuca, supra.  This is true at all times during the pendency of the appeal and, therefore, consideration of staged ratings is not warranted.  Fenderson, supra.

As to a separate compensable disability rating under Diagnostic Code 5257, the June 2007 VA examiner opined that the left knee did not have any instability.  Similarly, the June 2011 VA examiner opined that there was no left knee instability despite the Veteran's claims of instability and about wearing a knee brace.  While a review of the record on appeal reveals the Veteran's periodic complaints and treatment for knee problems as well as the fact that she was given a brace, nothing in these records shows knee instability worse than what was reported at the above VA examinations.  See Colvin, supra.  

Therefore, the Board finds that the criteria for a separate compensable disability rating for instability are not met because nothing in the record shows any instability or laxity much less at least slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  This is true at all times during the pendency of the appeal and, therefore, consideration of staged ratings is not warranted.  Fenderson, supra.

The Board will next consider if the Veteran is entitled to higher disability ratings under one of the other criteria used to rate knee disabilities.  

As to a higher rating under Diagnostic Code 5256, the Board notes that treatment records document the Veteran's treatment for knee pain.  Similarly, the range of motion of the knee was restricted at all of the Veteran's VA examinations.  See VA examination dated in April 2006, June 2007, and June 2011.  However, the record on appeal never shows the left knee being ankylosed.  In the absence of ankylosis, the Board may not rate her service-connected knee disorder as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Consequently, a higher evaluation is not warranted under Diagnostic Code 5256.  This is true at all times during the pendency of the appeal and, therefore, consideration of staged ratings is not warranted.  Fenderson, supra.

As to a higher rating under Diagnostic Codes 5259 and/or 5263, the Board notes that the disability rating already assigned the Veteran's service-connected left knee disorder meets the maximum rating possible under these code sections.  Therefore, higher evaluations under these code sections must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  This is true at all times during the pendency of the appeal and, therefore, consideration of staged ratings is not warranted.  Fenderson, supra.

As to a higher rating under Diagnostic Code 5262, the record on appeal is negative for objective evidence of malunion or nonunion of the tibia and fibula.  See, for example, VA examinations dated in April 2006, June 2007, and June 2011; left knee X-rays dated in December 2004 and June 2011.  In the absence of objective evidence of malunion or nonunion of the tibia and fibula, the Board will not rate her left knee disorder as impairment of the tibia and fibula.  See Butts, supra.  Consequently, a higher evaluation is not warranted for the Veteran's service-connected left knee disorder under Diagnostic Code 5262.  This is true at all times during the pendency of the appeal and, therefore, consideration of staged ratings is not warranted.  Fenderson, supra.

Left Ankle Disability

The October 2006 rating decision granted service connection for a left ankle 
disability and rated it as 10 percent disabling from February 28, 2006, under 38 C.F.R. § 4.71a, Diagnostic Code 5271.
Under 38 C.F.R. § 4.71a, Diagnostic Code 5270, ankylosis of either ankle warrants a 20 percent evaluation if the ankle is fixed in plantar flexion at an angle of less than 30 degrees.  A 30 percent evaluation requires that the ankle be fixed in plantar flexion at an angle between 30 degrees and 40 degrees, or in dorsiflexion at an angle between zero degrees and 10 degrees.  Ankylosis at greater angles, or an abduction, adduction, inversion, or eversion deformity warrants a 40 percent rating.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, limitation of motion of the ankle is rated as 10 percent disabling if moderate and 20 percent disabling if marked.  

Normal range of motion of the ankle is 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II (2013).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5272, ankylosis of the subastragalar or tarsal joint of either ankle warrants a 10 percent disability rating if the joint is fixed in a good weight-bearing position.  A 20 percent disability rating requires that the joint be fixed in a poor weight-bearing position. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5273, malunion of the os calcis or astragalus of either ankle warrants a 10 percent disability rating if there is moderate deformity.  A 20 percent disability rating requires marked deformity.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5274, an astragalectomy involving either ankle warrants a 20 percent disability rating.  

As to a higher disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5271, the Board notes that at the April 2006 VA examination the left ankle had dorsiflexion of 15 degrees, plantar flexion of 35 degrees, inversion of 30 degrees, and eversion of 15 degrees with no pain or additional limitations with repetitive use but she had tenderness.

Similarly, at the June 2007 VA examination the examiner opined that the Veteran had full range of motion of the left ankle with dorsiflexion of 0 to 20 degrees and plantar flexion of 0 to 45 degrees with no tenderness.  It was thereafter opined that the left knee did not have any additional limitation following repetitive use other than increased pain and there were no flare-ups, incoordination, fatigue, weakness, or lack of endurance.  It was next opined that the Veteran's left ankle sprain had resolved.   

Lastly, at the June 2011 VA examination the range of motion of the left ankle was dorsiflexion to 5 degrees, plantar flexion to 20 degrees, inversion to 20 degrees, and eversion to 10 degrees without pain.  It was thereafter opined that after repetition the left ankle did not have any change in its range of motion, coordination, fatigue, endurance, or pain level.

While a review of the record on appeal reveals the Veteran's periodic complaints and treatment for left ankle pain nothing in these records show the range of motion of the left ankle less than what was reported at the above VA examinations.  See Colvin, supra.  

Given the above, the Board finds that even when considering the Veteran's complaints of pain in light of 38 C.F.R. §§ 4.40, 4.45, 4.59 as well as Burton, supra, and DeLuca, supra, the clinical evidence of record, which at its worst shows lost dorsiflexion to 15 degrees out of 25 degrees and lost plantar flexion to 20 degrees out of 45 degrees (see Plate II), is not manifested by adverse symptomatology that equates to at least "marked" limitation of motion of the left ankle.  In the present case, there is simply no evidence of additional functional loss due to pain beyond the already reduced 5 and 10 degrees of motion of sufficient severity to warrant a disability evaluation in excess of 10 percent under Diagnostic Code 5271.  Accordingly, a higher evaluation is not warranted under Diagnostic Code 5271.  See 38 C.F.R. § 4.71a.  This is true throughout the period of time during which her claim has been pending and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

As to rating the Veteran's left ankle disability under Diagnostic Code 5270 and/or 5272 due to ankylosis, the Board notes that the record, including the findings at the April 2006, June 2007, and June 2011 VA examinations are negative for a diagnosis of ankylosis.  In the absence of ankylosis, the Board may not rate her service-connected left ankle disability as ankylosis.  Johnston, supra.  Consequently, a higher evaluation is not warranted for the Veteran's service-connected left ankle disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5270.  This is true throughout the period of time during which her claim has been pending and, therefore, consideration of staged ratings is not warranted.  Fenderson, supra.

As to rating the Veteran's left ankle disability under Diagnostic Codes 5273 for malunion of the os calcis or astragalus and/or Diagnostic Code 5274 for astragalectomy, the Board notes that the record on appeal, including the findings at the April 2006, June 2007, and June 2011 VA examinations as well as the June 2011 X-ray, are negative for a diagnosis of the above disorders.  In the absence of objective evidence of these disabilities, the Board will not rate her left ankle disability under Diagnostic Codes 5273 or 5274.  See Butts, supra.  This is true throughout the period of time during which her claim has been pending and, therefore, consideration of staged ratings is not warranted.  Fenderson, supra.

GERD

The October 2006 rating decision granted service connection for GERD and rated it as 10 percent disabling from February 28, 2006, under 38 C.F.R. § 4.114, Diagnostic Code 7346.

In this regard, 38 C.F.R. § 4.114, Diagnostic Code 7346 provides that a 10 percent rating is warranted if the GERD's adverse symptomatology equates to a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted if adverse symptomatology equates to a hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. 

With the above criteria in mind, the Board notes that at the April 2006 VA examination the Veteran complained of heartburn with nausea but no radiation or vomiting.  The Veteran also denied having any problem with swallowing, regurgitation, or weight gain or loss.  The Veteran is on medication with good relief and no side effects.  On examination, her abdomen was not tender and she was not anemic.

At the June 2007 VA examination, the Veteran reported nausea three times a week as well as indigestion and heartburn two times a week.  She also reported having an acid taste in her mouth on occasion as well as avoiding certain foods.  However, she denied having any problems with vomiting, diarrhea, constipation, melena, bright blood, abdominal pain/cramps, a peptic ulcer, dysphagia, or burning in her chest.  

Lastly, at the June 2011 VA examination the Veteran reported some daily symptoms which consisted of burning in the substernal area, dysphagia (i.e., a sensation of food sticking in the mid-chest region with swallowing), and some gastrointestinal regurgitation causing heartburn.  She also reported that she treated her GERD with Ranitidine and ginger root tea as well as sleeping with her head and shoulders elevated on pillows.  However, her GERD does not wake her at night nor has it caused her to miss work.  Moreover, the Veteran specifically denied that her GERD caused arm or shoulder pain, vomiting, weight lose, hematemesis, or melena.  It was also reported that her GERD was not productive of impairment to her health.  The diagnosis was GERD, moderately controlled on medication.

While a review of the record on appeal reveals the Veteran's periodic complaints and treatment for GERD nothing in these records show her adverse symptomatology to be worse than what was reported at the above VA examinations.  See Colvin, supra.  

In summary, adverse symptomatology on VA examination was limited to her subjective complaints of dysphagia, burning in the substernal area, heartburn/indigestion/some gastrointestinal regurgitation causing heartburn, nausea, and an acid taste in her mouth on occasion.  However, in April 2006 the Veteran also denied having a problem with swallowing, regurgitation, and weight gain or loss; in June 2007, she denied having a problem with vomiting, diarrhea, constipation, melena, bright blood, abdominal pain/cramps, a peptic ulcer, dysphagia, and burning in her chest; and in June 2011, she denied having a problem with arm or shoulder pain, vomiting, weight lose, hematemesis, and melena.  The June 2011 VA examiner also opined that her GERD was not productive of impairment to her health and this medical opinion is not contradicted by any other medical evidence of record.  See Colvin, supra.  

Therefore, despite the Veteran's subjective complaints of dysphagia, pyrosis, and regurgitation accompanied by substernal pain at the most recent VA examination the Board finds that that the criteria for a higher, 30 percent disability rating have not been met because the 2011 VA examiner also opined that her GERD was not productive of impairment to her health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  This is true throughout the period of time during which her claim has been pending and, therefore, consideration of staged ratings is not warranted.  Fenderson, supra.

Allergic Rhinitis

The October 2006 rating decision granted service connection for allergic rhinitis and rated it as non compensable from February 28, 2006, under 38 C.F.R. § 4.97, Diagnostic Code 6522.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6522 allergic or vasomotor rhinitis will be rated as 10 percent disabling when it is manifested by a greater than fifty percent obstruction of both nasal passages or complete obstruction of one nasal passage without polyps.  A 30 percent disability rating is warranted when polyps are present.  

With the above criteria in mind, the Board notes that at the April 2006 VA examination the Veteran complained of problems breathing as well as a purulent discharge.  On examination, there were no polyps or other nasal obstruction.  In addition, there was no evidence of granulomatous disease and there was no sinus tenderness. 

At the June 2007 VA examination, the Veteran complained of a frequently stuffy nose with occasional sinus drainage which occurs year round.  She treats her stuffy nose as needed with medication.  On examination, she had normal turbinates in both sides of her nose.
Lastly, at the June 2011 VA examination the Veteran continued to complain of nasal congestion despite her use of two medications, one of which is a steroid.  On examination, there were no nasal polyps and the Veteran did not exhibit signs of even minimal nasal obstruction with the bilateral nasal passages being widely patent with zero percent nasal obstruction of each nasal cavity.   

While treatment records document her periodic complaints and treatment for allergic rhinitis, nothing in these records contradicts the VA examiners' opinions as to it not causing any nasal obstruction.  See Colvin, supra. 

Therefore, the Board finds that the most probative evidence of record does not show that the Veteran's adverse symptomatology equates to the criteria required for a compensable rating because it does not show at least a greater than fifty percent obstruction of both nasal passages or complete obstruction of one nasal passage.  38 C.F.R. § 4.97.  This is true throughout the period of time during which her claim has been pending and therefore, consideration, of staged ratings is not warranted.  Fenderson, supra.

As to a rating the Veteran's allergic rhinitis as one of the other Diagnostic Codes for rating diseases of the nose or throat, the Board notes that the record, including the findings at the VA examinations, are negative for a diagnosis of a deviated septum, loss of part of the nose, chronic sinusitis, laryngitis, laryngerctomy, aphonia, stenosis of the larynx, injury to the pharynx, bacterial rhinitis, and/or granulomatous rhinitis.  See 38 C.F.R. § 4.97, Diagnostic Codes 6502 to 6524 (2013).  In the absence of such adverse symptomatology, the Board will not rate the Veteran's service connected allergic rhinitis as one of these other disabilities.  See 38 C.F.R. § 4.20; Butts, supra.  Therefore, the Board finds that Diagnostic Codes 6502 to 6524 are not applicable to the current appeal.  This is true throughout the period of time during which her claim has been pending and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

Cervicitis and Uterine Fibroids

The October 2006 rating decision confirmed and continued a 10 percent rating for 
cervicitis and uterine fibroids under 38 C.F.R. § 4.116, Diagnostic Code 7612.

In this regard, disabilities rated under 38 C.F.R. § 4.116, Diagnostic Code 7612 are evaluated under a General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs (Diagnostic Code 7610 through 7615) ("General Rating Formula").  

Under the General Rating Formula, a zero percent rating is assigned for gynecological disability with symptoms that do not require continuous treatment.  A minimum 10 percent rating is assigned for gynecological disability with symptoms that require continuous treatment.  A maximum 30 percent rating is assigned for gynecological disability with symptoms not controlled by continuous treatment.  See 38 C.F.R. § 4.116, Diagnostic Codes 7610-7615 (2013).

In this regard, at the March 2006 VA examination the Veteran complained of periodic abdominal pain, painful intercourse, and stress incontinence.  On examination, there were no fibroids.  

At the June 2007 VA examination, the Veteran complained of pelvic pain and heavy periods and stress incontinence.  On examination, she had two small fundal fibroids approximately 1-2 cm in size.  

Lastly, at the June 2011 VA examination the Veteran reported that nothing had changes since her last VA examination.  In this regard, she continued to complain of having a very heavy and painful menses sometimes with occasion right lower quadrant pain that is sometimes helped with ibuprofen.  The examiner did not opine that she currently had any fibroids and the diagnosis was history of uterine fibroids.  The examiner thereafter reported that the Veteran had a continued problem with stress incontinence in addition to her heavy and painful menses.   

While a review of the record on appeal reveals the Veteran's periodic complaints and treatment for gynecological problems nothing in these records show her adverse symptomatology to be worse than what was reported at the above VA examinations except for a July 2011 pelvic ultrasound noting that her fibroids had increased in size since the last June 2007 pelvic ultrasound.  See Colvin, supra.  

Given the above, the Board finds that the most probative evidence of record does not shows that the Veteran's adverse symptomatology equates to the criteria required for an increased, 30 percent, rating because it does not show that she has a gynecological disability with symptoms that are not controlled by continuous treatment given the fact that the fibroids that were seen by the June 2007 VA examiner were not present when earlier examined by VA in March 2006 or subsequently examined by VA in June 2011 despite the findings in the July 2011 pelvic ultrasound.  38 C.F.R. § 4.116.  This is true throughout the period of time during which her claim has been pending and, therefore, consideration of staged ratings is not warranted.  Hart, supra.

Conclusion

Based on the Veteran's claims that her disabilities are worse than rated, the Board will consider the application of 38 C.F.R. § 3.321(b)(1) (2013).   

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for any of the service connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's conditions with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Moreover, higher ratings are available for a more severe level of impairment for all the disabilities.  

The Board further observes that, even if the available schedular evaluations for the disabilities are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  Specifically, there simply is no objective evidence that any of the above service connected disabilities, acting alone, has resulted in frequent periods of hospitalization or in marked interference with employment.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  In fact, at most of the June 2011 VA examinations it was specifically opined that they did not interference with her employment.  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.  In short, there is nothing in the record to indicate that these service-connected disabilities cause impairment with employment over and above that which is contemplated in the assigned schedular ratings.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In reaching the above conclusions, the Board has not overlooked the various lay statements found in the record.  In this regard, the Veteran is credible to report on what she sees and feels and others are credible to report on what they can see.  See Davidson, supra.  However, the Board finds more probative the medical opinions as to the severity of her disabilities provided by the experts at the VA examinations than these lay assertions.  See Black v. Brown, 10 Vet. App. 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

In adjudicating the current appeal for higher ratings, the Board has also considered the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a TDIU when the appellant claims she is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has never claimed that any of the above disabilities prevent her from obtaining and/or maintaining employment.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.

In adjudicating the current appeal for higher disability ratings, the Board has also considered the doctrine of reasonable doubt.  However, as the most probative evidence of record is against the Veteran's claims to the extent outlined above, the Board finds that this doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A 10 percent disability rating for bilateral shin stress fractures is granted at all times during the pendency of the appeal, subject to the applicable criteria governing the payment of monetary benefits.

An initial disability rating in excess of 10 percent for left knee patellofemoral syndrome is denied.

An initial disability rating in excess of 10 percent for the left ankle strain is denied.

An initial disability rating in excess of 10 percent for GERD is denied.

An initial compensable disability rating for allergic rhinitis is denied.

A disability rating in excess of 10 percent for service-connected cervicitis and uterine fibroids is denied.


REMAND

As to the claim for a higher disability rating for the left hip strain, the Board remanded this claim in May 2011 to provide the Veteran with a VA examination.  However, despite the post-remand record showing that the Veteran was provided with a VA joints examination in June 2011, that examiner did not examine her left hip.  Therefore, the Board finds that another remand is required to provide the Veteran with an examination.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied the Board itself errs in failing to ensure compliance). 

As to the claim for a higher disability rating for the migraine headaches, the Board remanded this claim in May 2011 to provide the Veteran with a VA examination.  Moreover, the Remand specifically directed the examiner to "indicate whether the Veteran's migraine headaches are manifested by characteristic prostrating and prolonged attacks" and to thereafter "provide an estimate as to the frequency and length of duration of any such attacks."  However, despite the post-remand record showing that the Veteran was provided with a VA migraine headaches examination in June 2011, that examiner did not provide this information.  Therefore, the Board finds that another remand is required to obtain it.  See 38 U.S.C.A. § 5103A(d); Barr, supra; Stegall, supra.

The record shows that the Veteran receives ongoing treatment from the Central Texas VA Healthcare System.  Therefore, while the appeal is in remand status her post-October 2011 treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, these issues are REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC shall obtain and physically or electronically associate with the claims file all of the Veteran's post-October 2011 treatment records from the Central Texas VA Healthcare System.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  After undertaking the above development to the extent possible, the RO/AMC will schedule the Veteran for an appropriate VA examination by a medical doctor to assess the current nature and severity of her service-connected migraine headaches.  The Veteran's claims file should be reviewed by the examiner in conjunction with conducting the examination.  All necessary diagnostic testing and evaluation should be performed.  The examiner is asked to conduct a full clinical evaluation of the symptomatology of the Veteran's migraine headaches.  The examination report should thereafter include an opinion as to the flowing:

(a)  The examiner must indicate whether the Veteran's migraine headaches are manifested by characteristic prostrating and prolonged attacks.  

(b)  The examiner must also provide an estimate as to the frequency and length of duration of any such attacks.  

(c)  The examiner must also provide an opinion as to whether such attacks are productive of severe economic inadaptability.  

In providing the above opinions the examiner should take into account the fact that the Veteran is both competent and credible to report of the observable symptoms of her migraine headaches even when the symptoms are not documented in her medical records.

If the examiner cannot provide any of the requested opinions, the reasons for that should be explained, e.g., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies.  

If there was another material change in the severity of the Veteran's disorder at any time during the pendency of the appeal, the examiner should identify the date of this change and provide an opinion as to the severity of the left hip disorder before and after the change.

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion.  

3.  After undertaking the above development to the extent possible, the RO/AMC will schedule the Veteran for an orthopedic VA examination by a medical doctor to assess the current nature and severity of her service-connected left hip disorder.  The Veteran's claims file should be reviewed by the examiner in conjunction with conducting the examination.  All indicated tests and studies deemed appropriate by the examiner, including X-rays, must be accomplished and all clinical findings must be reported in detail.  In accordance with the VA rating criteria for rating the hip, the examiner is to provide a detailed review of the Veteran's history, current complaints, and the nature and extent of her disability.  

a.  As to lost motion, in addition to any other information provided pursuant to the VA rating criteria, the examiner must conduct complete range of motion studies of the left hip with specific citation to flexion, extension, lateral flexion, and rotation.  

b.  As to lost motion, the examiner must also offer an opinion as to the degree on which this pain first appears on flexion, extension, lateral flexion, and/or rotation.  

c.  As to lost motion, the examiner must also discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any additional limitation of flexion, lateral flexion, and/or rotation, or otherwise impair functioning of the joint.

In providing the above opinions the examiner should take into account the fact that the Veteran is both competent and credible to report of the observable symptoms of her left hip disability even when the symptoms are not documented in her medical records.

If the examiner cannot provide any of the requested opinions, the reasons for that should be explained, e.g., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies.  

If there was a material change in the severity of the Veteran's left hip disorder at any time during the pendency of the appeal, the examiner should identify the date of this change and provide an opinion as to the severity of the left hip disorder before and after the change.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the her employment and activities of daily life.

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

These claims must be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


